Citation Nr: 1720644	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-42 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent prior to June 27, 2014, for diabetes mellitus, type II, and in excess of 20 percent thereafter for diabetes mellitus, type II, with diabetic nephropathy.

3.  Propriety of the assignment of a separate rating for right upper extremity peripheral neuropathy, median nerve paralysis, evaluated as 10 percent disabling as of December 26, 2006.

4.  Propriety of the assignment of a separate rating for left upper extremity peripheral neuropathy, median nerve paralysis, evaluated as 10 percent disabling as of December 26, 2006.

5.  Propriety of the assignment of a separate rating for right lower extremity peripheral neuropathy, sciatic nerve paralysis, evaluated as 10 percent disabling as of December 26, 2006.

6.  Propriety of the assignment of a separate rating for left lower extremity peripheral neuropathy, sciatic nerve paralysis, evaluated as 10 percent disabling as of December 26, 2006.

7.  Entitlement to a separate rating for peripheral vascular disease (PVD) associated with diabetes mellitus, type II.

8.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2015, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  

In January 2016, the Board denied a rating in excess of 30 percent for PTSD and remanded the issue of entitlement a rating in excess of 20 percent for diabetes mellitus, type II, for additional development.  Thereafter, the Veteran appealed the Board's denial of his PTSD claim to the United States Court of Appeals for Veterans' Claims (the Court).  In August 2016, the Court granted a Joint Motion for Partial Remand (JMPR), which vacated the Board decision and remanded the matter for further consideration.

In the meantime, the Agency of Original Jurisdiction (AOJ) completed the development ordered by the Board with regard to the Veteran's  diabetes mellitus claim.  As discussed below, the Board finds that the AOJ has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Further, while on remand, in a June 2016 rating decision, the AOJ awarded separate 10 percent ratings for the Veteran's peripheral neuropathy of his four extremities as associated with his diabetes, effective December 26, 2006.  Additionally, the AOJ recharacterized the Veteran's diabetes mellitus, type II, as diabetes mellitus, type II, with diabetic nephropathy, effective June 27, 2014.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, Note 1 (noting that noncompensable complications of diabetes are considered part of the diabetic process under DC 7913) (2016).  Such issues are part and parcel of the increased rating claim for diabetes mellitus, type II. Id. (directing VA to rate compensable complications of diabetes separately unless used to support a 100 percent rating).  Furthermore, the Veteran has continued to allege that his PVD is associated with his diabetes mellitus, type II.  Therefore, such issues have been included on the title page of this decision. 

Additionally, while the AOJ has separately adjudicated the issue of entitlement to a TDIU, the Court has held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Veteran has alleged that he is unable to work due to his service-connected disabilities, to include his PTSD and diabetes mellitus, type II, with complications.  Therefore, in light of the Court's holding in Rice, the issue of entitlement to a TDIU has been raised by the record and, as such, the Board has jurisdiction over it.

Finally, the Board notes that the Veteran has submitted a notice of disagreement in October 2016 with regard to the propriety of the assigned ratings and effective dates for his peripheral neuropathy of the four extremities and the denial of a TDIU; however, as the Board has jurisdiction over such matters as explained above, they will be addressed herein and need not be remanded for the issuance of a statement of the case.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Veteran's claims for a separate rating for PVD, an increased rating for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the entire appeal period, the Veteran's diabetes mellitus, type II, was controlled by the use of oral medications and/or insulin and a restricted diet, without regulation of activities.

2.  Prior to June 27, 2014, the Veteran's diabetes mellitus, type II, did not result in diabetic nephropathy, and as of such date, diabetic nephropathy did not result in compensable symptomatology. 

3. The Veteran is right hand dominant.

4.  Prior to December 26, 2006, the Veteran's diabetes mellitus, type II, did not result in peripheral neuropathy of any extremity. 

5.  From December 26, 2006, to May 2, 2016, the Veteran's peripheral neuropathy of the right upper extremity resulted in no more than mild incomplete paralysis of the median nerve.

6. Since May 2, 2016, the Veteran's peripheral neuropathy of the right upper extremity resulted in no more than moderate incomplete paralysis of the median nerve.

7. From December 26, 2006, to May 2, 2016, the Veteran's peripheral neuropathy of left upper extremity resulted in no more than mild incomplete paralysis of the median nerve.

8. Since May 2, 2016, the Veteran's peripheral neuropathy of the left upper extremity resulted in no more than moderate incomplete paralysis of the median nerve.

9.  From December 26, 2006, to May 2, 2016, the Veteran's peripheral neuropathy of the right lower extremity resulted in no more than mild incomplete paralysis of the sciatic nerve.

10.  Since May 2, 2016, the Veteran's peripheral neuropathy of the right lower extremity resulted in no more than moderate incomplete paralysis of the sciatic nerve.   

11. From December 26, 2006, to May 2, 2016, the Veteran's peripheral neuropathy of the left lower extremity resulted in no more than mild incomplete paralysis of the sciatic nerve.

12.  Since May 2, 2016, the Veteran's peripheral neuropathy of the left lower extremity resulted in no more than moderate incomplete paralysis of the sciatic nerve.   


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent prior to June 27, 2014, for diabetes mellitus, type II, and in excess of 20 percent thereafter for diabetes mellitus, type II, with diabetic nephropathy have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.104, 4.115, 4.119, DC 7913 (2016).

2.  From December 26, 2006, to May 2, 2016, the criteria for a separate rating in excess of 10 percent for right upper extremity peripheral neuropathy of the median nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, DC 8515 (2016).

3. Since May 2, 2016, the criteria for a separate rating of 30 percent, but no higher, for right upper extremity peripheral neuropathy of the median nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8515 (2016).

5.  From December 26, 2006, to May 2, 2016, the criteria for a separate rating in excess of 10 percent for left upper extremity peripheral neuropathy of the median nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, DC 8515 (2016).

6. Since May 2, 2016, the criteria for a separate rating of 20 percent, but no higher, for left upper extremity peripheral neuropathy of the median nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8515 (2016).

7.  From December 26, 2006, to May 2, 2016, the criteria for a separate rating in excess of 10 percent for right lower extremity peripheral neuropathy of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2016).

8. Since May 2, 2016, the criteria for a separate rating of 20 percent, but no higher, for right lower extremity peripheral neuropathy of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2016).

9.  From December 26, 2006, to May 2, 2016, the criteria for a separate rating in excess of 10 percent for left lower extremity peripheral neuropathy of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2016).

10. Since May 2, 2016, the criteria for a separate rating of 20 percent, but no higher, for left lower extremity peripheral neuropathy of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).	

With respect to the Veteran's claim for an increased rating for diabetes mellitus, type II, VA's duty to notify was satisfied by a July 2006 letter, sent prior to the issuance of the rating decision on appeal.  The ratings assigned for diabetic nephropathy and bilateral peripheral neuropathy of the median and sciatic nerves stem from the increased rating claim for diabetes mellitus, type II, and thus the July 2006 letter also satisfied VA's duty to notify with respect to these claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided VA examinations to assess the nature and severity of his diabetes and complications thereof in July 2007, May 2015, and May 2016.  The Board finds that the VA examinations are sufficient evidence for deciding the claims in that the reports and examination noted are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations. 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected diabetes and related complications was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Furthermore, as the hearing discussion raised the possibility that there were outstanding treatment records, the Board remanded the claims decided herein in order to obtain such records and obtain an addendum opinion addressing the nature and severity of his diabetes and related complications.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's January 2016 remand directives and no further action in this regard is necessary.  See D'Aries, supra; Dyment, supra.  Specifically, the Board directed that the AOJ contact the Veteran and request that he provide information and, if necessary, authorization, to enable VA to obtain any additional VA or non-VA treatment records.  Such a letter was sent in February 2016.  However, the Veteran has not submitted any additional records, or otherwise identified or authorized VA to obtain treatment records, related to the claims decided herein.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, updated VA treatment records were obtained.  The AOJ was also directed to obtain an addendum opinion addressing the nature and severity of his diabetes and related complications.  As such, in May 2016, the Veteran was afforded VA examinations of his diabetes and related complications.  Therefore, the Board finds that the AOJ has substantially complied with the Board's January 2016 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Diabetes Mellitus, Type II, and Complications Thereof

By way of background, the Veteran's instant claim for an increased rating for his diabetes mellitus, type II, was received by VA on May 17, 2006.  Consequently, the Board has considered whether staged or increased ratings are warranted up to one year prior to the date of the May 2006 claim.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  In this regard, the law pertaining to the effective date of an increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor. 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase. See generally Harper v. Brown, 10 Vet. App. 125 (1997).

The Veteran is in receipt of a 20 percent rating for diabetes mellitus, type II, for the entire appeal period; however, as of June 27, 2014, such was noted to include the noncompensable complication of diabetic nephropathy, and 10 percent ratings for his right and left peripheral neuropathy in the median nerve and right and left peripheral neuropathy in the sciatic nerve, effective December 26, 2006.  He claims these ratings do not accurately reflect his level of symptomatology or all of the complications of diabetes he experiences and that, therefore, higher and separate ratings warranted.  He further contends that he experienced diabetic neuropathy prior to December 26, 2006, and, as such, an earlier effective date for the separate compensabale ratings for such diabiliteis is warranted.  The Board will address each in turn.
 
The Veteran has been assigned a 20 percent disability rating for his diabetes mellitus pursuant to 38 C.F.R. § 4.119, DC 7913.  Such rating criteria provides that a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (defined within the DC as avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Note (1) provides that complications of diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  

DC 8515 provide the rating criteria for paralysis of the median nerve, as well as neuritis and neuralgia of those nerves.  Complete paralysis of such nerve, which is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm, contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phlanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances. Disability ratings of 10 percent, 30 percent, and 50 percent are assignable for incomplete paralysis which is mild, moderate, or severe in degree, for the major arm, and as 10 percent, 20 percent, and 40 percent, for the minor arm, respectively. 38 C.F.R. § 4.124a, DC 8515.  As the evidence of record, to include VA examinations, reflect that the Veteran is right hand dominant, the ratings referable to the major arm are for consideration for such side.

Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and a maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Under DC 7541, renal involvement in diabetes mellitus is to be rated under the criteria for renal dysfunction. 38 C.F.R. § 4.115b. Under renal dysfunction, albumin and casts with history of acute nephritis; or hypertension noncompensable under DC 7101 warrants a noncompensable rating.  Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101 warrants a 30 percent rating.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension that is at least 40 percent disabling under DC 7101 warrants a 60 percent rating. Persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating. If the chronic nephritis requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, a 100 percent rating is warranted.

In the event that chronic renal disease has progressed to the point where regular dialysis is required, any coexisting hypertension or heart disease will be separately rated. 38 C.F.R. § 4.115a. Otherwise, separate ratings for a disability from a disease of the heart and any form of nephritis, to include diabetic nephropathy are not assigned. 38 C.F.R. § 4.115.

According to DC 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension), a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more, a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more, a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104 , DC 7101.

As noted above, VA received the Veteran's claim for an increased rating for his diabetes in May 2006 claim.  As such, he underwent a VA examination in July 2007 in connection with such claim.

The July 2007 examiner noted that the Veteran was diagnosed with diabetes mellitus, type II, in 1997.  He denied any numbness or tingling in the feet, but did complain of having some burning sensation, reported to be related to his PVD.  No visual problems related to diabetes were reported.  The Veteran treated his diabetes with a low carbohydrate diet and oral medication, specifically Metformin and Glipizide.  He was not on insulin and had no hypoglycemic reactions or ketoacidosis and no regulation of activities.  With regard to the regulation of activities, the examiner specifically noted that the Veteran had no written restrictions with activities on account of diabetes by a physician.  Since his previous examination in 2005, the Veteran had gained seven pounds.

The examiner also conducted neurological testing of the Veteran's extremities.  He reported that hands and feet were warm to touch with normal hair distribution and nails.  Radial and ulnar pulses were Grade II/II, but dorsal pedis and posterior tibial pulses were nonpalpable on both feet.  The Veteran experienced normal sensation with monofilament testing to the palmar aspects of both hands and the distal aspects of all digits.  Further, vibratory sense wand proprioception were intact.  In the feet, there was decreased hair distribution.  Normal sensation on the right and left feet was reported with monofilament testing of the plantar aspect.  Vibratory sense was intact, but proprioception testing could not be completed due to an amputation.  The left foot was slightly discolored with thickening of the toenails present.  The examiner determined that the Veteran had no neurological deficits or cardiovascular problems related to diabetes on examination.  Further, there was no history of diabetic retinopathy.  

With regard to renal symptoms, the Veteran denied urinary frequency, dysuria, stream problems, hesitancy, and urinary incontinence.  He had not had surgery of the urinary tract or recurrent infections thereof. Urine microalbumin was elevated at 39; however, the examiner found that urinalysis was within acceptable limits.  It was also noted that the Veteran had erectile dysfunction due to his diabetes. 

In a June 2009 VA examination for headaches, the examiner noted the Veteran's peripheral neuropathy was associated with diabetes.  VA treatment records reflect that the Veteran's kidney function was normal in January 2014.  Thereafter, on June 27, 2014, such records reflect renal involvement associated with the Veteran's diabetes.  In March 2015, the Veteran's BUN was 39 and that creatinine was 1.3.  A note from May 2015 reflects that the Veteran experienced burning in both feet, with significant numbness and tingling somewhat worse at night.  The Veteran used a cane to walk and wore a knee brace as well.

In May 2015, the Veteran was afforded another examination of his diabetes, which was said to have been diagnosed in 1995.  By 2015, it was noted that he was insulin-dependent, requiring one injection per day, but did not require regulation of activities.  He required less than two visits per month to a diabetic care provider for episodes of ketoacidosis or hypoglycemia, and did not require any hospitalization for the same.  The examiner reported no unintentional weight loss or loss of strength attributable to diabetes.  No complications from diabetes were reported.  The only condition noted was the 1991 bilateral femoral bypass.  BUN was 30 and creatinine was 1.01.

Finally, in May 2016, the Veteran was afforded yet another examination of his diabetes and related conditions.  Diabetes itself was said to be managed by restricted diet, oral hypoglycemic agents, and one insulin injection per day without regulation of activities, hospitalizations, or more than two specialist visits per month for episodes of ketoacidosis or hypoglycemia.  Likewise, no loss of strength or weight due to diabetes was reported.

The examiner noted that peripheral neuropathy, diabetic nephropathy, and erectile dysfunction were at least as likely as not due to diabetes.  The examiner explicitly stated that the "exam of 2015 neglected to note the complications of [the Veteran's] diabetes, as listed above."

With regard to the Veteran's diabetic nephropathy, the examiner noted that there was a 4 centimeter square benign mass on his right kidney, but that it was more likely than not that his diminished renal function was a result of diabetes.  The examiner noted that the Veteran took insulin, metformin, glipizide, and metoprolol to control the renal dysfunction.  The examiner noted renal dysfunction, but indicated that the Veteran did not require regular dialysis, have any signs or symptoms due to renal dysfunction, have hypertension or heart disease due to renal dysfunction, renal tubular disorder, or frequent attacks of colic with infection.  There was no urolithiasis or urinary tract or kidney infection.  Overall, the Veteran's renal insufficiency was reported to be mild.

With regard to the Veteran's peripheral neuropathy, the examiner indicated that such was diagnosed as of December 26, 2006.  By way of history, the Veteran reported that he developed PVD in about 1990 and diabetes in the late 1990's.  He described the PVD as painful, but there was a distinct kind of numbness, tingling, and shooting pain that came after and got worse, which led to a referral to a pain clinic where he was diagnosed in 2006 with diabetic peripheral neuropathy.  The examiner noted that the Veteran was right hand dominant.  With regard to symptoms, the Veteran reported moderate constant pain in the bilateral upper extremities and severe pain in the bilateral lower extremities; severe intermittent pain in all extremities; and moderate paresthesias and numbness in all extremities.  

Muscle testing revealed less than normal strength on all motion tested in the upper and lower extremities.  Reflexes were normal in the bilateral biceps and right tricep, but less than normal in the left brachioradialis and absent in the left tricep and right brachioradialis.  Reflexes were normal in the knees and ankles.  Light touch/ monofilament testing revealed decreased sense in the shoulder, forearm, hands/ fingers, and knees/thighs, and absent sense in the ankle/lower leg and feet/toes.  Vibration and cold sensation was decreased in the arms and absent in the legs.  No muscle atrophy was noted, but trophic changes were observed, including chronic venostatis changes, dusky skin, and hemosiderin staining.  The legs were without hair and of a pink to dusky purple in color, in particular around the left heel.  Pulses were 2+ in the dorsalis pedis bilaterally.  The Veteran was able to stand, but his balance was precarious, and he relied on a cane to walk.

The examiner found that the Veteran had an upper extremity diabetic peripheral neuropathy involving the bilateral median nerves, which resulted in mild incomplete paralysis of the affected nerve.  She also determined that he had a lower extremity diabetic peripheral neuropathy involving the bilateral sciatic nerves, which resulted in mild incomplete paralysis of the affected nerve.  In this regard, the examiner noted that the Veteran had diabetic neuropathy superimposed on his PVD, and the amount of his current pain and paresthesias due to diabetes as opposed to PVD cannot be determined without resorting to speculation.

With regard to the Veteran's erectile dysfunction, it was noted that such was diagnosed in 2000.  The examiner also observed that the Veteran had a voiding dysfunction, but such was due to lower urinary tract symptoms.  In this regard, she indicated that such symptoms occur even when the Veteran's blood sugar is normal and he is not taking furosemide.  

Diabetes Mellitus

Based on the foregoing, the Board finds that a rating in excess of 20 percent for the Veteran's diabetes mellitus is not warranted.  In this regard, the record reveals that the Veteran uses a restricted diet and oral hypoglycemic agents to control his diabetes.  At some point during the appeal period, the Veteran also began requiring once daily insulin injections to manage his diabetes.  However, there is no indication that his diabetes requires regulation of activity.  As regulation of activity is necessary for any rating above 20 percent, the Veteran's claim for an increased rating for such disability must be denied.  See Melson, supra.

The Board has also considered Note (1) of DC 7913, which provides that complications of diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are deemed part of the diabetic process under DC 7913.  In this regard, the Veteran has been awarded separate ratings for erectile dysfunction and peripheral neuropathy of the four extremities.  As the separately assigned evaluation for erectile dysfunction was awarded prior to the current appeal period, it will not be addressed herein.  Furthermore, the propriety of the assigned ratings and effective date assigned for the separate ratings for peripheral neuropathy of the extremities is addressed in the section below.

With regard to the Veteran's diabetic nephropathy, the record indicates that, prior to June 27, 2014, his diabetes mellitus, type II, did not result in such complication.  Specifically, the July 2007 VA examination was negative for any renal complications and the Veteran's laboratory results were normal until June 2014.  However, as of June 27, 2014, the record reflects that the Veteran had diabetic nephropathy.  Consequently, the Board must consider whether a separate compensable is warranted for such complication or whether such is noncompensable and simply part of the diabetic process under DC 7913.  

As indicated previously, renal involvement in diabetes mellitus is to be rated under the criteria for renal dysfunction. 38 C.F.R. § 4.115b. Under renal dysfunction, albumin and casts with history of acute nephritis; or hypertension noncompensable under DC 7101 warrants a noncompensable rating.  Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101 warrants a 30 percent rating.  For reference, a 10 percent rating is assigned under DC 7101 for hypertension if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104.

In March 2015, the Veteran's BUN was 39 and that creatinine was 1.3.  Similarly, in May 2015, BUN was 30 and creatinine was 1.01.  In May 2016, the VA examiner noted renal dysfunction, but indicated that the Veteran did not require regular dialysis, have any signs or symptoms due to renal dysfunction, have hypertension or heart disease due to renal dysfunction, renal tubular disorder, or frequent attacks of colic with infection.  There was no urolithiasis or urinary tract or kidney infection.  Overall, the Veteran's renal insufficiency was reported to be mild.  Consequently, absent albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101, the Veteran is not entitled to a separate compensable rating for his diabetic nephropathy.  As such, it is considered part of the diabetic process under DC 7913. 

Furthermore, there are no additional complications related to the Veteran's diabetes.  In this regard, the record is void of evidence that such disability results in diabetic retinopathy or any cardiovascular impairment.

Peripheral Neuropathy

The Veteran presently receives separate 10 percent ratings for peripheral neuropathy of each upper and lower extremity under 38 C.F.R. § 4.124a, DC 8515 and 8520, respectively, as of December 26, 2006.  He claims that the current ratings do not reflect the severity of his symptoms and that such was present prior to December 26, 2006.

With regard to the effective date of December 26, 2006, such was assigned based upon the date peripheral neuropathy related to diabetes was diagnosed.  However, the Veteran's attorney argues that such was present prior to such date.  Specifically, he cites to a September 13, 2005, VA examination that assessed the Veteran for neurological complaints, nothing that his symptoms included tinging, burning, and pain in both feet.  Also, a February 2004 record showed that the Veteran had diabetes, PVD, and neuropathy.  Further, a July 1999 rehabilitation review noted that the Veteran was experiencing sensory deficit bilaterally consistent with diabetes mellitus.

In this regard, while the record reflects the Veteran's complaints referable to his lower extremities dating back to the 1990's, such were found to be related to his PVD.  In fact, upon VA examination in August 2002, the Veteran did not complaint of numbness or tingling in the lower extremities or his hands.  Furthermore, upon examination, no neurologic complications related to diabetes mellitus were found and sensation in all extremities was intact.  Further, with respect to the February 2004 record, such reflects that the "diagnoses" were noted for a prosthetics request and not determined based upon clinical evaluation.  Furthermore, there is no indication that the neuropathy had been attributed to the Veteran's diabetes.  In fact, his active problem list at the VA at such time did not include neuropathy.  With regard to the September 2005 VA examination, such reflects complaints of tinging, burning, and pain in both feet and reports of dysesthesias and paresthesias in the feet, but the Veteran denied any problems with his hands.  Upon physical examination, the Veteran had neurologic deficits in the lower extremities, but was intact in the upper extremity.  Following such examination, as relevant only diabetes mellitus and PVD were diagnosed.  There was no diagnosis of peripheral neuropathy related to diabetes.  In this regard, the examiner stated that the Veteran had no diabetic complications found on examination.  Rather, the pain and tingling in the Veteran's feet was more likely than not the resting ischemia found by vascular laboratory ABI studies, and there was no neuropathy in his hands. 

Rather, on December 26, 2006, the Veteran presented with a several year history of progressive burning pain in both feet.  Following a physical examination, the provider found that the Veteran had diabetic peripheral neuropathy with poor control of diabetes and poor compliance with both weight and smoking, which contributed to his condition.  Therefore, the Board finds that an effective date prior to December 26, 2006, for the award of separate ratings for peripheral neuropathy is not warranted.  The Board will now proceed to address the propriety of the assignment of the 10 percent ratings assigned for peripheral neuropathy of each extremity. 

In this regard, from December 26, 2006 until May 2, 2016, the Veteran's incomplete paralysis of the median nerve is no more than mild in nature.  During this period, he described only sensory changes, such a pain, burning sensation, and numbness.  He did not describe more severe symptoms that would warrant a higher rating.  For instance, at the July 2007 examination, the Veteran's hands were warm to touch, and no trophic changes were noted.  Sensory testing was also reported to be normal.  Thus, the Board finds that a rating in excess of 10 percent from December 26, 2006 to May 2, 2016 is not warranted, as the Veteran's right and left upper extremity peripheral neuropathy was not manifested by severe pain, abnormal sensory testing results, trophic changes, muscle atrophy, or other objective signs of neurological impairment.

As of May 2, 2016, the Veteran's incomplete paralysis to his median nerve is manifested by less than normal strength, moderate constant pain, paresthesias, and numbness, and severe intermittent pain.  There is also evidence of decreased sensation in the arms.  However, there no muscle atrophy was noted, and, taking into account the examinations as a whole, there were no reports of trophic changes on the upper arms.  To the extent that such changes were reported, the narratives in the examination reports make clear that trophic changes were to the lower extremities, near the site of amputation only.  Although the May 2016 examiner noted only mild incomplete paralysis to the median nerve, because there is objective evidence of diminished sensation, the Board finds that there is moderate incomplete paralysis of the median nerve bilaterally. 

Thus, given that the Veteran is right hand dominant, as of May 2, 2016, a 30 percent rating is warranted for the right upper extremity peripheral neuropathy of the median nerve and a 20 percent rating is warranted for the left upper extremity peripheral neuropathy of the median nerve.  A finding of a higher rating for severe incomplete, or complete paralysis is not warranted, as the Veteran's peripheral neuropathy in the upper extremities is not manifested but more severe pain, absence of sensation, muscle atrophy, or trophic changes.

With regard to the sciatic nerve, a rating in excess of 10 percent is not warranted prior to May 2, 2016 for either lower extremity.  At the July 2007 examination, the Veteran reported experiencing a burning sensation in the lower extremities; however, the Veteran's his feet were warm, and dorsal pedis and posterior tibial pulses were nonpalpable on both feet.  In the feet, there was decreased hair distribution, but normal sensation on the right and left feet was reported with monofilament testing of the plantar aspect. Vibratory and proprioception was intact.  The left foot was slightly discolored with thickening of the toenails present.

Thus, although there was some evidence of trophic changes during this period, the Veteran's primary symptom of peripheral neuropathy of the sciatic nerve was a burning sensation in the legs. Further, reflex testing was normal.  Thus, prior to May 2, 2016, the Veteran's peripheral neuropathy of the bilateral lower extremities was mild as it was primarily due to sensory changes.

As of May 2, 2016, a 20 percent rating for the Veteran's peripheral neuropathy of the sciatic nerve in the right and left lower extremities is warranted.  The Veteran has experienced moderate right and left lower extremity peripheral neuropathy manifested by more severe symptomatology including moderate paresthesias and numbness, severe constant and intermittent pain, less than normal strength, light touch/monofilament testing in the ankles/lower legs, and feet/toes reported as "absent" as well as absent vibration and cold sensation testing, and trophic changes including chronic venostatic changes, dusky skin, and hemosiderin straining.  The examiner also described such peripheral neuropathy as involving mild incomplete paralysis of the sciatic nerve.  

However, the Veteran's lower extremity peripheral neuropathy cannot be said to be moderately severe or severe as it was not manifested by muscle atrophy, more severe decrease in muscle strength, abnormal deep tendon reflexes in the knees or ankles, or other symptoms indicated a more severe disability.

While the Board notes that the Veteran reported experiencing severe intermittent and constant pain, and the examiner described the incomplete paralysis as mild, the Board concludes based on the descriptions of the symptoms and testing described in the May 2016 examination report that a complete picture of the disability most nearly approximates moderate incomplete paralysis of the sciatic nerve, since May 2, 2016.  38 C.F.R. §§ 4.2, 4.6.

Other Considerations

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with his diabetes mellitus and its complications.  In this regard, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in the instant case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disabilities at issue.   

The Board has considered whether additional staged ratings under Hart, supra, are warranted for the Veteran's diabetes mellitus and its separately rated complications.  However, the Board finds that the symptomatology of such disabilities was stable for each period on appeal, except to the extent that staged ratings have been assigned and that, therefore, assigning additional staged ratings for such disabilities is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, to include a claim for an increased rating for erectile dysfunction.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board also notes that the Veteran has also argued that his PVD is related to his diabetes; however, such claim is being remanded and is addressed below.

In sum, the Board finds that a 30 percent rating for upper right extremity peripheral neuropathy of the median nerve, effective May 2, 2016; a 20 percent rating for upper left extremity peripheral neuropathy of the median nerve, effective May 2, 2016; and 20 percent ratings for lower right and left peripheral neuropathy of the sciatic nerve, effective May 2, 2016 are warranted.  In denying higher ratings, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.



HORDER

A rating in excess of 20 percent prior to June 27, 2014, for diabetes mellitus, type II, and in excess of 20 percent thereafter for diabetes mellitus, type II, with diabetic nephropathy is denied.

From December 26, 2006, to May 2, 2016, a separate rating in excess of 10 percent for right upper extremity peripheral neuropathy, median nerve paralysis, is denied.

Since May 2, 2016, a separate rating of 30 percent, but no higher, for right upper extremity peripheral neuropathy, median nerve paralysis, is granted, subject to the laws and regulations governing the payment of monetary benefits.

From December 26, 2006, to May 2, 2016, a separate rating in excess of 10 percent for left upper extremity peripheral neuropathy, median nerve paralysis, is denied.

Since May 2, 2016, a separate rating of 20 percent, but no higher, for left upper extremity peripheral neuropathy, median nerve paralysis, is granted, subject to the laws and regulations governing the payment of monetary benefits.

From December 26, 2006, to May 2, 2016, a separate rating in excess of 10 percent for right lower extremity peripheral neuropathy, sciatic nerve paralysis, is denied. 

Since May 2, 2016, a separate rating of 20 percent, but no higher, for right lower extremity peripheral neuropathy, sciatic nerve paralysis, is granted, subject to the laws and regulations governing the payment of monetary benefits.
 
From December 26, 2006, to May 2, 2016, a separate rating in excess of 10 percent for left lower extremity peripheral neuropathy, sciatic nerve paralysis, is denied.
 
Since May 2, 2016, a separate rating of 20 percent, but no higher, for left lower extremity peripheral neuropathy, sciatic nerve paralysis, is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In May 2016, the Veteran was afforded a VA examination of his veins and arteries in relation to his claim for an increased rating for diabetes mellitus, type II.  The examiner noted the Veteran's PVD and, in conjunction with the examination, offered an opinion as to whether PVD is related to diabetes mellitus.  She concluded that the primary case of the Veteran's PVD was his "many years of smoking," but noted that having diabetes was a risk factor for causing and worsening PVD.  She noted that it was likely that the Veteran's 20 years or more as a diabetic likely contributed to the severity of PVD, to include the Veteran's amputations. 

However, the Board notes that the Veteran's PVD diagnosis, as well as the onset of some complications thereof, such as a bilateral femoral-popliteal bypass and right transmetatarsal amputation predates the Veteran's earliest diabetes diagnosis.  Instead, the examiner opined that the Veteran's PVD prior to the date of diagnosis for diabetes was aggravated by symptoms related to the onset of diabetes, like impaired fasting glucose worsened PVD in the years prior to diagnosis and that, because of the proximity in time of the PVD and diabetes diagnosis, diabetes was as likely as not caused the Veteran's PVD.

However, the examiner's opinion is inadequate in two respects.  First, the Veteran's diabetes diagnosis was in 1997, and his diagnosis of PVD was in approximately 1990, seven years prior to the onset of diabetes.  Thus, PVD and diabetes can hardly be said to have onset at approximately the same time.  Further, the examiner's logic is inconsistent.  While she considered the effects the onset of diabetes before a formal diagnosis could be rendered, she did not apply the same principle in considering the onset of PVD or explain why such principle is inapplicable to PVD.

Furthermore, the Veteran has previously sought and been denied service connection for PVD based on multiple opinions dissociating such disorder from his diabetes mellitus, type II.  Therefore, the Board will remand the issue in order to obtain an addendum opinion.

The Board also finds it necessary to remand the claim for an increased rating for PTSD for a new examination.  In this regard, once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The JMPR directed the Board to specifically address whether the May 2015 examination was adequate for rating purposes as "the examiner provided a medical opinion as to whether [the Veteran's] PTSD was related to service as opposed to the overall severity of his symptoms."  The Court also asked the Board to address (1) a report of the August 2007 VA examiner who opined that the Veteran would have difficulty adapting to a work setting and other indications from VA treatment providers indicating that the Veteran was unemployable; and (2) reports that the Veteran fought with his sons, was involved in physical altercations in which he hit is 17 year-old son in the head with a glass candy dish and reported having to knock his son around to show him who is in charge during the appeal period as well as reports that he was "very nasty to his wife."

After the issuance of the JMPR, the Veteran submitted a January 2017 examination report from a private psychologist, D.M.  While, to some extent, the Board finds the examination useful insofar as it describes the Veteran's symptoms and events that might be relevant to rating the Veteran's PTSD, the report and D.M.'s opinion as to the severity of the Veteran's PTSD are inadequate for rating purposes.  

For instance, the report details at length events occurring outside of the rating period on appeal, which began when VA received his claim on May 17, 2006.  In forming his conclusion that the Veteran has had significantly impaired occupational and social functioning since at least May 2006, D.M. cites "multiple arrests for assault including assaulting a police officer."  However, from the Veteran's and his spouse's testimony at the November 2015 Board hearing, the only arrest for assault mentioned was one for assaulting an officer and which occurred in 1984, well before the beginning of the rating period.  Further, the Veteran reported to various examiners that he lost his job due to the amputation of part of his foot, not his irritability or other PTSD-related symptoms.  D.M. also reports that the Veteran had no friends and engaged in no recreational activity.  This is contradicted by the record before the Board as the Veteran reported being president of a motorcycle club that met at least once per month and reported anxiety due to friends dying.   Thus, the Board cannot accept such an opinion based on inaccurate facts.  Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).

Therefore, to the extent that D.M.'s analysis is based on the record, he has failed to consider the record as a whole, instead cherry-picking incidents which cast the Veteran's PTSD in the most severe light possible without regard to whether those events occurred during the relevant period, or are consistent with the past reports of the Veteran.  To the extent that D.M.'s analysis is based on the Veteran's reports, to include the affidavit submitted by the Veteran, the Board finds the other inconsistent and contradictory evidence in the record more probative, as such was reported closer in time to when the events occurred and was not prepared for purposes of the appeal.

Therefore, the Board finds that a new VA examination, which includes a more complete description of the Veteran's PTSD symptomatology and resulting social and occupational impairment in light of the record as a whole, to include the incidents cited in the JMPR, is necessary in order to accurately rate the disability.

Finally, turning to TDIU, such matter is inextricably intertwined with the separate and increased rating claims being remanded. See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373   (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, consideration of the Veteran's TDIU claim must be deferred pending the outcome of his separate and increased rating claims.

With specific regard to the claim for a separate rating for PVD, the examination reports of record, as well as the statements of the Veteran, relate his inability to work to PVD and related complications.  For instance, at the July 2007 examination, the examiner noted that the Veteran had only done physical work that required prolonged walking and standing during his whole career.  However, because he lost parts of his feet and toes, the Veteran was said to be unable to undertake physical work.  Further, at the November 2015 hearing, the Veteran reported that he stopped working due to losing part of his left big toe in the 1990s.  The amputations reportedly make it difficult for him to stand or walk for long periods of time and require him to use a cane to walk.  Given the Veteran's high school education, and work history in jobs requiring long periods of standing and walking, the amputations made it difficult for the Veteran to work.  Consequently, as the Veteran's claim for a separate rating for PVD, as well as his claim for an increased rating for PTSD, may impact his TDIU claim, the latter issue must be deferred pending the outcome of the former claims.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's May 2016 artery and vein examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the May 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the full record, the examiner should address the following:

(A) Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that Veteran's PVD is a complication of his diabetes mellitus, or was caused or aggravated by such disability.  For any aggravation found, please state, to the best of your ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.  In offering such opinion, the examiner must reconcile his or her opinion with the remainder of the evidence of record, to include the numerous opinions on file indicating that the Veteran's PVD is not related to his diabetes mellitus, and the fact that the Veteran's diabetes diagnosis was in 1997, and his diagnosis of PVD was in approximately 1990, seven years prior to the onset of diabetes.   

(B) If the Veteran's PVD is found to have been caused or aggravated by his service-connected diabetes, determine the current level of severity of his PVD, to include any related complications, such as amputations, scars, and claudication upon walking.

The examiner must provide a complete rationale for any opinion offered.

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his PTSD.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Following a review of the record, to include the JMPR and D.M.'s January 2017 evaluation of the Veteran's PTSD, an interview with the Veteran, and a mental status examination, the examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD, to include the resulting social and occupational impairment.  In this regard, the examiner should address the incidents cited to in the JMPR, i.e., reports that the Veteran fought with his sons, was involved in physical altercations in which he hit is 17 year-old son in the head with a glass candy dish and reported having to knock his son around to show him who is in charge during the appeal period as well as reports that he was "very nasty to his wife." 

The examiner must provide a complete rationale for any opinion offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 C.F.R. §§ 5109B, 7112 (West 2014).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


